Citation Nr: 0015327	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  99-03 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. A. Saadat


INTRODUCTION

The veteran had active military service from January 1966 to 
January 1969.

The issue on appeal comes before the Board of Veterans' 
Appeals (Board) from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, in which service connection for post-
traumatic stress disorder (PTSD) was denied.


FINDING OF FACT

The veteran's claim concerning service connection for PTSD is 
plausible.


CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
concerning service connection for PTSD.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's DD Form 214 indicates that his military 
occupational specialty was truck master, and that he received 
in pertinent part, a Vietnam Service Medal with two Bronze 
Service Stars, an Air Medal, and a Republic of Vietnam 
Campaign Medal with device.  

Service medical records reflect, in pertinent part, that 
preinduction neurologic and psychiatric examinations 
conducted in December 1965 were normal.  In conjunction with 
examinations in January 1966 and in January 1969, the veteran 
denied any history of frequent trouble sleeping, frequent or 
terrifying nightmares, depression or excessive worry, loss of 
memory or amnesia, or nervous trouble of any sort.  
Neurologic and psychiatric examinations, conducted both in 
January 1969 and January 1969, were normal.   

The veteran underwent VA examinations in October 1971 and May 
1972.  He made no complaints of psychological symptoms at 
that time.

In July 1997, the veteran filed a claim concerning service 
connection for PTSD resulting from his service in Vietnam.  
The veteran indicated that he had obtained VA treatment for 
this condition.  

In an August 1997 letter, the RO asked the veteran for 
additional details concerning his alleged PTSD stressors. 

In an memorandum associated with the claims file in August 
1997, the National Personnel Records Center (NPRC) advised 
the RO, in pertinent part, that the veteran's Form DA 20 was 
not on file.  

In October 1997, a social work survey pertaining to the 
veteran was associated with the claims file.  This record 
indicates that in September 1997, the veteran was interviewed 
and reported that he had volunteered for the U.S. Army in 
January 1966.  He received his basic training at Fort Carson, 
Colorado and his advanced infantry training at the same base.  
His MOS was that of a truck master.  He volunteered for 
Vietnam and entered that country in December 1967.  He was 
assigned to the 1st Battalion, 7th Calvary Headquarter Company 
located at An Khe.  While he retained the same MOS, his 
duties were completely opposite and were basically that of an 
infantry man, as he went on a helicopter which supplied 
ammunition, food, and Med Evac operations for the four 
companies of the 7th Calvary.  

During an artillery strike in a Vietnamese village, the 
veteran saw people carrying their belongings and their loved 
ones.  One child carried another that had a missing limb and 
appeared to be dead.  On another occasion, when they were 
flying into the village, they landed and shut down their 
engine to deliver food and ammunition.  The veteran saw the 
bodies of two Vietnamese sympathizers tied to poles and cut 
from the groin to the chest cavity.  These bodies were 
bloated from the weather and the veteran remembered seeing 
maggots in their intestines.  On another occasion, the 
veteran was told to go on a mission with others to pick up 
bodies.  They reported to a landing zone, were picked up by a 
Chinook helicopter and were flown to an area in which they 
were unable to land.  The veteran believed that there were 
four bodies that they had to retrieve from a helicopter 
crash.  They lowered a cable down and brought one body up at 
a time, as they were hooked below the hovering Chinook.  The 
veteran could remember the smell of the charred flesh and the 
sight of the body bags.  

As noted above, the veteran reported that he did not actually 
work as a truck master while in Vietnam.  Instead, he worked 
as a "life line," and his responsibility was to supply 
troops in the field with food, ammunition, weapons, and 
supply needs at any time during the day or night, seven days 
a week.  This included picking up prisoners.  The veteran's 
unit supported the needs of four infantry companies.  He 
recalled that sometimes during a fire fight, the Med Evac's 
would not go in because they were under fire.  In these 
cases, the 1st Battalion, 7th Calvary Air Mobile, which 
included the veteran and others, would get into a helicopter 
and retrieve the killed and wounded in action, even when 
under enemy fire.  They would then transfer the bodies to the 
1st Battalion, 7th Calvary Headquarters Landing Zone.  
Eventually, they would be sent to nearby hospitals.  The 
veteran recalled dealing with bodies that had missing limbs.  

A good friend of the veteran, a medic whose name the veteran 
thought may have been "[redacted]," was apparently killed in 
Vietnam.  He was caught sleeping in a bunker and was offered 
the choice of either going to the field or being court-
martialed.  He chose the field and a couple of months later, 
the veteran discovered that his friend was killed by sniper 
fire.  The veteran often thought of this medic and remembered 
his voice.  The social worker concluded the report by stating 
that it was his professional opinion that the veteran 
suffered from PTSD due to his Vietnam stressors.

The veteran underwent a PTSD examination in October 1997.  
The veteran essentially recounted the same stressor incidents 
as he had during the September 1997 social work survey.  
Following the examination, the veteran was diagnosed as 
having chronic, delayed PTSD.  

In an October 1997 written statement, the veteran asserted 
that he served with Headquarters Company, 1st Battalion, 7th 
Cavalry, from December 1966 to 1967.  He again recounted the 
stressor incidents detailed in the September 1997 social work 
survey.  

In a November 1997 letter, a readjustment counseling 
therapist from the Vet Center in Buffalo, New York, reported 
that the veteran continued to experience symptoms of PTSD.  
Attached to the letter was an intake form, on which, in 
pertinent part, the veteran's Vietnam stressor incidents were 
again summarized.   

In December 1997, medical records from the VA Medical Center 
(VAMC) in Buffalo were associated with the claims file.  
These records do not reflect any treatment for psychological 
symptoms.

In an April 1998 letter to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), the RO provided details 
concerning the veteran's service in Vietnam, and asked for 
confirmation as to whether any of the veteran's medals were 
awarded with a "V" device.  

In a May 1998 letter to the RO, the USASCRUR advised that the 
information provided was insufficient for the purpose of 
conducting meaningful research on behalf of the veteran.  
They advised that without the veteran's military records, it 
would be impossible to verify whether the veteran's medals 
were awarded with the "V" device.  Additional details 
concerning the veteran's stressors were requested, as was a 
copy of the veteran's DA Form 20.  

By a July 1998 rating decision, the RO denied service 
connection for PTSD. 

In September 1998, the RO wrote to the USASCRUR and requested 
verification of the veteran's stressors, as detailed in an 
attached copy of the veteran's October 1997 written 
statement.  

In a December 1998 letter to the RO, the USASCRUR noted that 
U.S. Army casualty files listed numerous individuals named 
"[redacted]" who were killed in action during the veteran's 
tour of duty.  The USASCRUR advised that in order to provide 
research concerning casualties, including the soldier named 
[redacted], the veteran had to provide more specific 
information.  This was to include Mr. [redacted]' full name, 
complete unit designation to the company level, and a brief 
description of the incident.  It was also suggested that 
morning reports be requested from the NPRC, for a three month 
period and including relevant unit designations at the 
company and battalion levels.  

Attached to the December 1998 letter was an extract of the 
unit history submitted by the 1st Battalion, 7th Cavalry, for 
the period from January 1966 through December 1966.  This 
unit history does not reference the veteran, nor a soldier 
named "[redacted]." 

In January 1999, additional VA medical records were 
associated with the claims file.  These records reflect, in 
pertinent part, that the veteran sought outpatient treatment 
for PTSD on a number of occasions between March 1997 and July 
1998.

In a January 1999 supplemental statement of the case, the RO 
continued to deny service connection for PTSD.  

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (1991); 38 C.F.R. 
§ 3.303(a) (1999).  With chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

Effective from March 7, 1997, VA revised the regulation 
pertaining to PTSD to conform with the decision of Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The regulation concerning 
the veteran's claim concerning PTSD provides as follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay 

testimony alone may establish the 
occurrence of the claimed in-service 
stressor. 

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).

However, a claimant for benefits under a law administered by 
the Secretary of VA shall first have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well grounded claim; that is, a claim which is plausible.  
If he has not presented a well grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet. App.  359 (1995).  

Establishing service connection generally requires medical 
evidence of a current disability (See Rabideau v. Derwinski, 
2 Vet. App. 141 (1992)); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996); See also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993). 

In determining whether a veteran's claim is well grounded, 
supporting evidence, both in the form of records in control 
of the government and the veteran's evidentiary assertions 
are generally presumed true.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  Exceptions to this rule occur when the 
evidentiary assertion is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The veteran has submitted lay evidence of in-service 
stressors, he has at least one medical diagnosis of the 
disability, and the VA examiner who diagnosed him in October 
1997 appeared to relate the PTSD to at least some of the 
alleged in-service stressors.  Subject to the Remand section 
below, the veteran's claim concerning service connection for 
PTSD is well grounded.   


ORDER

The claim concerning service connection for PTSD is well 
grounded.  The appeal is granted to this extent subject to 
the following remand directions of the Board. 


REMAND

As an initial matter, the Board notes that in August 1999, 
the veteran submitted a written statement in which he 
provided additional details concerning his Vietnam stressors.  
New evidence must be considered by the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case unless the right is waived in writing.  
38 C.F.R. § 20.1304(c) (1999).  Neither the veteran nor his 
representative has waived RO review of this document and 
therefore it must be returned to the RO for consideration. 

As noted above, the veteran has been diagnosed as having PTSD 
by a VA medical professional.  To properly evaluate the 
veteran's well-grounded claim, the Board finds that an 
renewed attempt to verify the veteran's claimed stressors is 
warranted. 

The veteran's reported stressors are summarized in the 
decision section above.  While the RO has made attempts to 
obtain additional information concerning the veteran's 
stressors from the USASCRUR, the Board finds that another 
attempt should be made.  In December 1998, the USASCRUR 
advised that the veteran had to submit additional information 
about the medic named "[redacted]," including full name, 
complete unit designation, and a brief description of the 
incident.  It was also suggested that morning reports be 
requested from the NPRC, for a three month period and 
including relevant unit designations at the company and 
battalion levels.  The RO has not contacted either the 
veteran nor the NPRC in follow-up to the December 1998 
USASCRUR letter, and this should be done.  

Moreover, the Board notes that the USASCRUR attached an 
extract of the unit history submitted by the 1st Battalion, 
7th Cavalry, for the period from January 1966 through 
December 1966.  However, the veteran's reported history in 
Vietnam, as indicated in various documents in the claims 
file, reflects that he likely began serving in Vietnam with 
the 7th Cavalry in 1967, at the earliest.  Therefore, the RO 
should contact the USASCRUR and request the unit history for 
the 1st Battalion, 7th Cavalry from January 1967 to at least 
through December 1967. 

The RO should also obtain any additional treatment records of 
the veteran since January 1999, when the records reflecting 
VA treatment for PTSD were last received.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  The RO should also 
attempt to obtain any additional treatment records from the 
Vet Center in Buffalo.  Moreover, if any service stressor is 
verified, a current VA examination, to diagnose or rule out 
PTSD under the criteria of DSM-IV, should be conducted. 

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should again attempt to locate 
the veteran's personnel records.

2.  Any pertinent medical records from VA 
medical facilities, including those from 
Buffalo and Batavia, documenting 
treatment of the veteran for PTSD 
subsequent to January 1999 should be 
obtained and made of record.  These 
should include all such records from the 
Buffalo Vet Center.

3.  The RO should obtain the names and 
addresses of any and all private medical 
care providers who have treated the 
veteran for PTSD since January 1999.  
After securing the necessary releases, 
the RO should obtain these records and 
permanently associate them with the 
claims file. 

4.  The RO should contact the veteran and 
afford him one more opportunity to 
provide additional details regarding his 
Vietnam-related stressors, including 
seeing people carrying their belongings 
and their loved ones, seeing one child 
carrying another that had a missing limb 
and appeared to be dead, seeing the 
bodies of two Vietnamese sympathizers 
tied to poles and cut from the groin to 
the chest cavity, and recovering the four 
bodies from a helicopter crash site.  The 
veteran should also be provided with an 
opportunity to provide as much 
information as he can about the deceased 
medic named "[redacted]," whom he had 
referenced before.  This information 
should include, if possible, the full 
name of Mr. [redacted], a complete unit 
designation, and a description of the 
events leading up to his death.  The 
veteran should also provide the date of 
death of Mr. [redacted], to his best 
recollection and indicate whether he 
witnessed the death.  

5.  With the additional information 
obtained, the RO contact NPRC and request 
morning reports for the 1st Battalion, 7th 
Calvary, for an appropriate three-month 
period (for example, the three month 
period relating to the time of Mr. 
[redacted]' death, if that is provided by 
the veteran).  The RO should also make 
another request for the veteran's DD Form 
20.   

6.  Thereafter, the RO should review the 
file (including the statement submitted 
by the veteran in August 1999) and 
prepare a summary of his stressors.  This 
summary and all other documentation 
relevant to the stressor element of the 
PTSD claim should be sent to the 
USASCRUR, which should be requested to 
again research and attempt to verify the 
veteran's stressors as detailed above.  
The USASCRUR should be specifically 
requested to review the unit history of 
the 1st Battalion, 7th Cavalry, beginning 
with the year 1967, and forward copies of 
all relevant documents.  A copy of this 
Remand decision should also be provided.  
Any additional sources or search 
recommended by USASCRUR should be 
pursued.

7.  If, and only if, any service stressor 
is verified (or the veteran is found to 
have engaged in combat), the veteran 
should be afforded a special VA 
psychiatric evaluation by a VA 
psychiatrist.  The examiner must be 
provided a list of the verified 
stressors.  The claims file must be made 
available to and be reviewed by the 
examiner before the examination.

a.  The examination is to be 
conducted in accordance with the 
fourth edition of the Diagnostic and 
Statistical Manual of Mental 
Disorders (DSM-IV), and all 
appropriate studies are to be 
performed. 

b.  The examiner should determine if 
the veteran has PTSD.

c.  If the examiner believes that 
PTSD is the appropriate diagnosis, 
he or she must specify the evidence 
relied upon to determine the 
existence of the stressors and 
specifically identify which verified 
stressors identified by the RO are 
responsible for that conclusion.  

d.  The examiner should reconcile 
any diagnosis and/or conclusion(s) 
that conflict with those previously 
made regarding the veteran's 
psychiatric condition, and provide 
detailed reasons for any 
disagreement.  

8.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested medical reviews do not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

9.  When the above developments have been 
completed, the case should be reviewed by 
the RO, including the written statement 
submitted by the veteran in August 1999.  
If the decision concerning entitlement to 
service connection for PTSD remains 
adverse to the veteran, he and his 
representative should be issued a 
supplemental statement of the case.  This 
must contain the latest regulations 
concerning PTSD.  The veteran and his 
representative should be afforded the 
requisite opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purpose of this remand is to 
ensure due process and obtain additional information.  No 
inference should be drawn regarding the final disposition of 
the veteran's claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	 	
      Iris S. Sherman
	Member, Board of Veterans' Appeals


 



